Title: To James Madison from Cowles Meade, 13 April 1807
From: Meade, Cowles
To: Madison, James



Sir.
Washington. M. T. April 13th. 1807

Your’s of the 2nd. of Feby. is the subject of my response.
I am much disappointed on finding that my claim to salary, as Secry., prior to the 3rd. of June is not admitted--the act of going to the station assigned me by my Country, I thought and still think ought to be considered as serving that Country, and the expenses incident thereto defrayed by the public,--but in this as in every other case I find the Genl. Govmt. extremely parsimonious towards the officers of the Mississippi--  Being compelled to perform the arduous duties of the Executive in the most important times of the Territory, I did expect something like liberality; but I am disappointed,--I have expended from my private funds in my journey to, and Government of this Country, at least two thousand dollars, as can be vouched by all who saw me in the discharge of my duty,-- while the Governor was purchasing negroes on commission and attending to his private concerns in a distant State--Poverty drove me to this Country, but my office has robbed me even of the little pittance that I brought with me--
The alacrity which marked my motions preparatory to Nachatoches expedition, and the constant vigilance & exertion which I used for two months prior to the arrestation of Colo. Burr is forgotten by Genl. Governmt. and only remembered by the people, whose gratitude will bear testimony in my favour--This Sir is a great reward and one that will always compensate the patriot; but when I see a horde of petty Surveyors fattening on the loose bounty of my Country, when their conduct is in this Country a constant censure on the administration;--and when I see Genl. Wilkinson and his mercenary bands wearing the laurels which should deck the brows of the brave yeomanry of this Territory, I cant keep down the glow of discontent,--Who arrested Burr and his associates, and brought them to the pedestal of an offended Country--Who marched twenty four hours without food and lay the same length of time, without blanket or tent, under the deepest snow ever seen in this Territory,--I answer my brave fellow Citizens of the Mississippi--While Wilkinson was spending hundreds of thousands of dollars to magnify a bubble, This Territory without noise or expense arrested this mighty plot and shewed themselves the real friends of the Genl. Government--And yet Sir with all these claims to the confidence and respect of the administration, the officers and people are passed over in silence, and the whole western World is swallowed up in the unexampled virtue and uparalleled patriotism of Genl. Wilkinson--To be candid with you, this people have already made up their minds on this subject, the Administration may lose the confidence of this Territory, by maintaining this man & his measures; he never can be restored to their good opinion.
You will pardon me Sir, for the free and decisive stile of this letter, tis my duty to be plain in the detail of political truths; to be otherwise would be unworthy of the Republican, and patriotic ardour of my soul.
My contract with Mr. Chew was as he has stated--On the subject of my accounts, I have exhibited them & if they are not paid I shall never again trouble myself about them--The item of twenty-eight dollars was for horses hired to execute my orders for the Nachatoches expedition--The forty-five Dols. for an Express to Tombigbee to put the Militia in immediate array in compliance with a suggestion of Genl. Wilkinson, made from the Rapide, at the time he claimed my militia for that service--the five dolr. item was another Express from the Colo. of the 5th. Regiment at Ft. Adams, relative to the resistance of certain officers and men to my order of the 25th. Sept. 1806 for the march of that Militia to Nachatoches.
Accept my thanks for your polite direction of the mode of adjusting my accounts.
Now Sir, permit me to say in general terms that no man can be more desirous than myself, to attach this people to the present administration--the candour and unreserve which I have used will shew you that I am no courtier--that it is the way I do my duty to the Genl. Governmt. and the Territory--my sense of duty is imperious and will be obeyed without any regard to consequences--
Be pleased to tender my respectful homage to Mr. Jefferson with my particular solicitude for his political & individual felicity--and should he refuse the general wish of his admiring Country to serve again in the arduous station which he now fills, permit me to assure you that this Territory looks with confidence and pleasure at the Secretary of State as his Successor in office & confidence.  With Great respect yr. yr. vy. Hble Servt.

Cowles Mead

